It may DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “annular boss” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected Drawing Required
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The limitations of “the same cycle numbers” in claim 1 are objected to because it is unclear what the exact cycle number is. To avoid confusion, the limitation of “the same cycle numbers” are interpreted as “a same cycle number.” 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim set are replete with 35 112(b) issues, and the applicant are urged to carefully read the claim set and resolve those issues. Some example issues are listed below:
Claim 1 recites:
“1. A deflector disc of a disc tube membrane module, comprising:
a deflector disc body, wherein bulges are arranged on the front side and back side of the deflector disc body, the multiple bulges are annularly and uniformly distributed with the center of the deflector disc body as the center of a circle, there are the same cycle numbers of the bulges on the front side and the back side of the deflector disc body, and diameters of the cycles of the bulges are mutually corresponding;
radial water distribution ribs, wherein multiple radial water distribution ribs are annularly and uniformly distributed with the center of the deflector disc body as the center of a circle, a water distribution groove is formed between two adjacent water distribution ribs, and a first end of each radial water distribution rib is fixedly connected with an inner edge of the deflector disc body;
an inner support ring, wherein a second end of each radial water distribution rib is fixedly connected with an outer edge of the inner support ring, an annular boss is arranged on the front side of the inner support ring, a seal ring groove is respectively arranged at corresponding positions of the front side and back side of the inner support ring, an outer side groove wall of the seal ring groove is sawtooth-shaped, the seal ring groove is located on an outer side of the annular boss, multiple yielding water collecting grooves are annularly and uniformly distributed on the inner surface of the inner support ring, the yielding water collecting grooves are axial through grooves, the depth of the yielding water collecting groove is greater than the width of the annular boss, locating pins are arranged on the front side of the annular boss, and locating holes are arranged on the back side of the annular boss and are used for allowing insertion of the locating pins; and
an outer support ring, wherein an inner edge of the outer support ring is fixedly connected with an outer edge of the deflector disc body, and the inner support ring, the outer support ring, the deflector disc body, the annular boss and the seal ring grooves are concentric.” Emphasis added. 

Claim 1 is indefinite because the terms “the front side and back side,” “the center of the deflector disc body,” “the cycles of the bulges,” “the front side,” “the…back side,” “the inner surface,” “the yielding water collecting grooves,” “the front side,” ‘the back side of the annular boss” and “the seal ring grooves” lack antecedent basis. 
Additionally, claim 1 is indefinite because it is unclear if “the multiple bulges” are the same as the “bulges” recited earlier, or it is just a subset of the “bulges” recited earlier. 
Claim 1 is further indefinite because it is unclear if the term “multiple radial water distribution ribs” are the same as “radial water distribution ribs” or it is just a subset of the “radial water distribution ribs.”
Additionally, it is specifically pointed out here that a “deflector disc body” could have multiple centers, depends on the disc shape, which does not necessarily be circular. Therefore, the examiner encourages the applicant to carefully examine the claim language as the claims language is replete with 35 U.S.C. 112(b) issues. 
For the purpose of examination, claim 1 is interpreted as:
“1. A deflector disc of a disc tube membrane module, comprising:
a deflector disc body, wherein bulges are arranged on [the] a front side and back side of the deflector disc body, the a center of the deflector disc body as the center of a circle, there are the same cycle numbers of the bulges on the front side and the back side of the deflector disc body, and diameters of the opposite cycles of the bulges are mutually corresponding;
radial water distribution ribs, wherein the 
an inner support ring, wherein a second end of each radial water distribution rib is fixedly connected with an outer edge of the inner support ring, an annular boss is arranged on [the] a front side of the inner support ring, a seal ring groove is respectively arranged at corresponding positions of the front side and a back side of the inner support ring, an outer side groove wall of the seal ring groove is sawtooth-shaped, the seal ring groove is located on an outer side of the annular boss, multiple yielding water collecting grooves are annularly and uniformly distributed on [the] a inner surface of the inner support ring, the multiple yielding water collecting grooves are axial through grooves, the depth of [the] a yielding water collecting groove is greater than the width of the annular boss, locating pins are arranged on [the] a front side of the annular boss, and locating holes are arranged on [the] a back side of the annular boss and are used for allowing insertion of the locating pins; and
an outer support ring, wherein an inner edge of the outer support ring is fixedly connected with an outer edge of the deflector disc body, and the inner support ring, the outer support ring, the deflector disc body, the annular boss and the seal ring groove are concentric.”

The limitation of “there are six yielding water collecting grooves” in Claim 2 is indefinite because it is unclear the claim is constructed as open-ended. For the purpose of examination, claim 2 is interpreted as using open-ended transitional term “comprising.” MPEP 2111.03 (I).  Similarly, claim 10 is rejected for the same reason as the it contains the phrase “there are” and it is not clear if the claim 10 is constructed as open ended or close ended. For the purpose of examination, claim 10 is interpreted as open ended. 
Claim 4 is indefinite because the term “the bulge” is indefinite as the term is introduced in claim 1 as “the bulges.” Additionally, the terms “the bottom to the top,” “the bottom of the bulge” and “the top of the bulge” are indefinite. For the purpose of examination, the term “the bulge” are interpreted as “the bulges.” 
Claims 5–6 are indefinite because the term “thickness” is not defined by applicant’s disclosure and therefore it is unclear which dimension is the “thickness.”
Claim 6 is further indefinite because the term “the outer support rings” in introduced as “an outer support ring” in claim 1. For the purpose of examination, the term is interpreted as “the outer support ring.” Additionally, the term “the thicknesses” lacks antecedent basis as the term is not recited in claim 1. Additionally, “thicknesses” is not an inherent feature of the outer support ring as there could be just one uniform thickness of the outer support ring. 
Claim 10 is indefinite because the term “any bulge of the cycle” lacks antecedent basis. 
Claims 2–10 are further indefinite because they dependent on claim 1. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–6 are rejected under 35 U.S.C. 103 as being obvious over Jiang et al., CN 206391882 U (“Jiang”)1 in view of Bo et al., CN 207546243 U (“Bo”)2. 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Jiang in view of Bo and Shen et al., CN 202741008 U (“Shen”)3. 
Regarding Claim 1:
It is noted here that the instant disclosure fails to define the term “sawtooth-shaped.” Spec. dated Jan. 17, 2020 (“Spec.”). Therefore, the term “sawtooth-shaped” in interpreted broadly to include shapes such as point tooth, sharp edge tooth and sinusoidal shaped tooth. 
It is also noted that the limitations of “the depth” and “the width” are interpreted broadly as the instant disclosure fails to specifically point out which dimension represents the depth and the width.
Jiang discloses a deflector disc of a disc tube membrane module (i.e., flow guiding disc). Jiang Fig. 1, p. 3. The disc tube membrane module comprises a deflector disc body wherein bulges (i.e., salient point 2) are arranged on a front side (i.e., as shown in Fig. 1) and back side (i.e., as shown in Fig. 2) of the deflector disc body. Id. The bulges 2 are annularly and uniformly distributed with a center of the deflector disc body as the center of a circle. Id. There are the same cycle numbers of the bulges 2 on the front side and the back side of the deflector disc body, and diameters of the opposite cycles of the bulges are mutually corresponding (i.e., as the base radius of each row salient point involute is identical with the base radius of each row runner involute in place). Id. at Figs. 1–2, p. 2. 
Jiang also discloses that the disc tube membrane module comprises radial water distribution ribs (i.e., the ribs that forms inlet opening 3) wherein the radial water distribution ribs 3 are annularly and uniformly distributed with the center of the deflector disc body as the center of a circle (i.e., as shown in Fig. 3). Jiang Fig. 3, p. 4. A water distribution groove is formed between two adjacent water distribution ribs (i.e., inlet opening 3 are in the shape of grooves). Id.  A first end of each radial water distribution rib is fixedly connected with an inner edge of the deflector disc body (i.e., see annotated Fig. 1).

    PNG
    media_image1.png
    690
    1037
    media_image1.png
    Greyscale

Jiang also discloses that the disc tube membrane module comprises an inner support ring (i.e., see annotated Fig. 1 above) wherein a second end of each radial water distribution rib is fixedly connected with an outer edge of the inner support ring. Id. at annotated Fig. 1. Jang also discloses that an annular boss (i.e., see annotated Fig. 1 above) is arranged on a front side of the inner support ring. Id. at annotated Fig. 1. Jiang also discloses that a seal ring groove is respectively arranged at corresponding positions of the front side and a back side of the inner support ring (i.e., see annotated Figs. 7–8). Id. at Figs. 7–8.  an outer side groove wall of the seal ring groove is sawtooth-shaped. Jiang discloses that the seal ring groove is located on an outer side of the annular boss (i.e., see annotated Fig. 5 below). Jiang discloses multiple yielding water collecting grooves (i.e., fresh water hole 6) are annularly and uniformly distributed on an inner surface of the inner support ring. Id. at Fig. 7, p. 4. The multiple yielding water collecting grooves 6 are axial through grooves as shown in Fig. 7. Id. The depth of a yielding water collecting groove is greater than the width of the annular boss, Jiang discloses that locating pins (i.e., latch 5) are arranged on a front side of the annular boss (i.e., as shown in Fig. 7), and locating holes (i.e., pin hole 7) are arranged on a back side of the annular boss (i.e., as shown in Fig. 8) and are used for allowing insertion of the locating pins 5. Jiang Figs. 7–8, p. 4. 
Jang also discloses an outer support ring (i.e., see annotated Fig. 5), wherein an inner edge of the outer support ring is fixedly connected with an outer edge of the deflector disc body (i.e., see annotated Fig. 5), and the inner support ring, the outer support ring, the deflector disc body, the annular boss and the seal ring groove are concentric (i.e., see annotated Fig. 5). 

    PNG
    media_image2.png
    619
    788
    media_image2.png
    Greyscale


Jiang does not disclose that an outer side groove wall of the seal ring groove is sawtooth-shaped. Jiang also does not disclose that the depth of a yielding water collecting groove is greater than the width of the annular boss. 
In the analogous art of deflector for disc-tube reverse osmosis assembly, Bo discloses a sawtooth-shaped sealing ring 22. Bo Fig. 1, p. 1. Bo discloses that the sawtooth-shaped sealing ring 22 is advantageous as it prevents to run circle and ensure sealing performance. Id. at Fig. 1, p. 3. It would have been obvious for Jiang’s sealing ring to be sawtooth shaped as Bo discloses that such design prevents to run circle and ensure sealing performance. 
Bo also discloses a yielding water collecting groove (i.e., see annotated Fig. 1) with a depth greater than the width of an annular boss (i.e., annotated Fig. 1. It is noted here since the term “width” and “depth” are not defined in the instant specification, a width and a depth are interpreted as annotated below. The distance between two dashed line corresponds to the recited “depth” and “width.” It would have been obvious for Jiang’s yielding water collecting groove 6 to have a depth greater than the width of the annular boss the same way as disclosed in Bo because such design is recognized in the reverse osmosis disc-shaped deflector art as being suitable for reverse osmosis discs. 

    PNG
    media_image3.png
    732
    762
    media_image3.png
    Greyscale

Regarding Claim 2:
Modified Jiang discloses six yielding water collecting grooves 6 which are uniformly distributed in a circumferential direction of the inner surface of the inner support ring. Jiang Fig. 7, p. 4. 
Regarding Claim 3:
Modified Jiang discloses that the number of bulges 2 on the front side (i.e., as shown in Fig. 7) is greater than the number of bulges 2 on the back side of the deflector disc body (i.e., as shown in Fig. 8). Jiang Figs. 7–8, p. 3. 
Regarding Claim 4:
Modified Jiang discloses that the bulge 2 has a shrinkage structure from the bottom to the top (i.e., as shown in Fig. 11). Jiang Fig. 11, p. 4. Jiang also discloses that the top of the bulge 2 is a curved surface. Modified Jiang also discloses that the bulge 2 are attached on the surface of disc body, it would have been obvious that there would be an “arc transition” from the side wall of the bulge 2 to the surface of disc body. It is noted here that the term “arc transition” is interpreted broadly to include any turn between a vertical surface to a horizontal surface as the instant disclosure is silent about the definition of “arc transition.”
Regarding Claim 5:
Modified Jiang does not explicitly disclose that the inner support ring and the outer support ring have the same thickness. Modified Jiang also does not disclose that the back side of the inner support ring is coplanar with the back side of the outer support ring.
However, Bo discloses a side view of a deflector disc, where the inner support ring (i.e., the ring structure proximate sealing plate label 2) and outer support ring (i.e., the ring structure proximate disc body label 1) have the same thickness and the back side of the inner support ring and outer support ring are coplanar. Bo Figs. 1 and 3. It would have been obvious for Jiang’s inner support ring and outer support ring to have the same thickness and the back side of Jiang’s inner support ring and outer support ring to be coplanar as such design are recognized in the art as being suitable for reverse osmosis deflector disc. 
Regarding Claim 6:
As stated in the 35 USC 112(b) section, the rejection of claim 6 is based on one outer support ring as a single outer support ring is recited in claim 1.
As discussed in claim 5, Bo discloses a sideview of a deflector disc body, where the outer support ring proximate label 1 and inner support ring proximate label 2 has a uniform thickness. Bo Fig. 3. Therefore, it would have been obvious to a person of ordinary skill in the art to understand the inner and outer support rings with uniform thickness are known in the art. With this teaching, it would have been obvious that the thickness of the outer support ring of Jiang on two side of the deflector disc body are the same as the thickness are uniformly distributed. 
Regarding Claim 7:
The limitation of “connecting line” is interpreted to be a straight line that connects two features. 
Modified Jiang discloses that positions of the locating holes 7 on the annular boss integrally differ 180 degrees from positions of the locating pins 5 on the annular boss as the locating pins 5 has to be inserted into locating holes 7. Jiang Figs. 5–6, p. 4. 
Modified Jiang does not disclose a first location indicating structure and a second location indicating structure are arranged on an outer side face of the outer support ring. Modified Jiang does not disclose a connecting line of the first location indicating structure and the second location indicating structure is in a diameter direction of the outer support ring and is collinear with a connecting line of two yielding water collecting grooves. Modified Jiang also does not disclose that the first location indicating structure and the second location indicating structure have different structures.
In the analogous art of disc-type reverse osmosis devices, Shen discloses a first location indicating structure (i.e., see annotated Fig. 2) and a second locating indicating structure (i.e., see annotated Fig. 2) arranged on an outer side face of the outer support ring. Shen Fig. 2. Shen discloses a connecting line of the first and second location indication structure is in a diameter direction of the outer support ring and is colinear with a connecting line of two yielding water collecting grooves. Id. Shen also discloses that the first locating indicating structure (i.e., with one bump) and the second location indicating structure (i.e., with three bumps) have different structures. Id. It would have been obvious for Jiang’s deflector disc to have the first and second locating indicating structure as disclosed by Shen because such features are known in the reverse osmosis deflector disc art as being suitable for reverse osmosis disc deflectors. 

    PNG
    media_image4.png
    712
    748
    media_image4.png
    Greyscale

Regarding Claim 8:
As discussed in claim 7, Jiang as modified discloses that the first locating indicating structure has one bump and the second locating indicating structure has three bumps. Shen Fig. 2. 
Regarding Claim 9:
The limitation of “same position angle” is interpreted as that the bulge and the corresponding radial water distribution ribs aligns in a radial direction. 
Modified Jiang discloses that the innermost cycle of the bulges on the front side and the back side of the deflector disc body and the corresponding radial water distribution ribs have the same position angles as best shown in annotated Figures 1 and 2 below. Jiang Figs. 1–2. 

    PNG
    media_image5.png
    581
    1233
    media_image5.png
    Greyscale

Regarding Claim 10:
Modified Jiang discloses that the deflector disc of a disc tube membrane module according to claim 9, wherein there are two position relations of each cycle of the bulges 2 on the front side and the back side of the deflector disc body and the radial water distribution ribs. One position relation is: any bulge 2 of the cycle and one radial water distribution rib have the same position angle. Jiang annotated Fig. 1. The other position relation is: any bulge 2 of the cycle is located on a central surface of the water distribution groove. Id. The two position relations are distributed alternatively. Id. 

    PNG
    media_image6.png
    713
    649
    media_image6.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776       
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Jiang and its machine translation is provided with Office Action. The examiner relies on the original document for the figures and the translation for the text.
        
        2 A copy of Bo and its machine translation is provided with Office Action. The examiner relies on the original document for the figures and the translation for the text.
        
        3 A copy of Shen and its machine translation is provided with Office Action. The examiner relies on the original document for the figures and the translation for the text.